Citation Nr: 0712856	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  05-27 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for left eye glaucoma, 
currently evaluated as 30 percent disabling.


WITNESSES AT HEARING ON APPEAL

The veteran; two friends of the veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from October 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran's claim file was later transferred back to the RO 
in Chicago, Illinois.  In July 2006, the veteran testified 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been made part of the claims file.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  Hearing loss was not shown during service or for more 
than 53 years thereafter, and there is no competent evidence 
of a nexus between a current diagnosis of hearing loss and 
any incident of service, to include acoustic trauma.

3.  The veteran's service-connected glaucoma of the left eye 
is productive of light perception only or essentially 
blindness; he has 20/40 visual acuity in his nonservice-
connected right eye.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385. 
(2006).

2.  The criteria for a rating in excess of 30 for left eye 
glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.75-
4.84, 4.84a Diagnostic Codes 6013, 6070 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2004 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claims; the information and evidence that VA will seek to 
provide; the information and evidence the claimant is 
expected to provide; and to provide any evidence in his 
possession that pertains to the claims.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection 
claim."  In this case, the VCAA notification letter was 
furnished to the veteran prior to the November 2004 RO rating 
decision that is the subject of this appeal; thus, notice was 
timely.

With respect to the Dingess requirements, the August 2004 
letter failed to provide notice of the type of evidence 
necessary to establish an effective date for the claims on 
appeal, and although the veteran was latter provided such 
notice, this notice was not timely.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
The Board finds, however, that such failure is harmless 
because, as will be explained below in greater detail, the 
preponderance of the evidence is against the veteran's 
claims.  Thus, any questions as to the appropriate effective 
dates to be assigned are moot.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Significantly, the evidence does not show, nor does the 
veteran contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005) 
(Mayfield I), rev'd on other grounds, Mayfield II, 444 F.3d 
1328 (due process concerns with respect to VCAA notice must 
be pled with specificity).  See also Overton v. Nicholson, 20 
Vet. App. 427 (2006)

The Board also finds that all necessary assistance has been 
provided to the veteran. The evidence includes service 
medical records and VA medical records.  The Board notes that 
the veteran has not been give a VA examination in regard to 
his claim for service connection for bilateral hearing loss 
that included an opinion regarding whether the veteran's 
hearing loss is related to his service.  In disability 
compensation claims, VA must provide a medical examination 
when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no medical evidence of hearing loss 
during service or for more than 53 years thereafter.  
Although the veteran testified that he has had hearing loss 
since shortly after his separation from service, he also 
indicated that he did not seek evaluation or treatment for 
hearing impairment.  There is no competent evidence that 
suggests a causal link between a current diagnosis of hearing 
loss and any incident of active duty, to include acoustic 
trauma.  As explained in more detail below, while the Board 
does not dispute the veteran's claim of exposure to excessive 
noise during service, given the number of years that elapsed 
before a hearing loss disability is apparent, his post-
service work history and the absence of a competent opinion 
suggesting the claimed causal relationship, there is no duty 
to provide another examination or a medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.

As to the increased rating claim on appeal, the veteran was 
afforded a VA eye examination that revealed findings adequate 
for rating purposes.  Accordingly, there is no duty to prove 
another eye examination or medical opinion with respect to 
this issue.  Id.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Service Connection:  Bilateral Hearing Loss
Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

Sensorineural hearing loss will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a year after service.  38 U.S.C.A. §§ 1101, 1112; 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

Factual Background

The veteran has submitted statements and testified in support 
of his claim that he has hearing loss due to exposure to 
acoustic trauma during World War II.  He specifically asserts 
that he was exposed to excessive noise due to weaponry fire 
associated with combat duty while serving in New Guinea and 
the Philippines.  The veteran recalls that he noticed hearing 
loss when he was getting out of the service.  He also related 
that he did not seek medical evaluation or treatment for a 
hearing deficit at that time.  

The service medical records show no hearing loss.  The report 
of a medical examination completed in December 1945, upon the 
veteran's separation from service, indicates that whisper 
voice testing was 15/15 or normal in both ears.  

The claims file includes a report of a November 1999 VA 
audiological examination.  The examiner noted review of the 
claims file.  The veteran indicated that he was a 
quartermaster in the Army and that he was exposed to the 
noise of shells and bombs.  He also reported that he did not 
have hearing protection during that time.  He gave a history 
of working in a hammer shop for thirty-one years after 
service while using ear protection. 

Audiometric testing showed puretone thresholds, in decibels, 
as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
35
35
40
55
75
LEFT
35
55
55
60
65

The veteran's speech recognition scores using the Maryland 
CNC Test were 88 percent for the right ear and 86 percent for 
the left ear.  The audiologist did not provide an opinion 
regarding whether the veteran's hearing loss was attributable 
to service. 

Analysis

Service personnel records show that the veteran's military 
specialty was Duty Soldier III and that he worked on vehicles 
and assisted in loading and unloading supplies, among other 
things.  While it is not apparent that he engaged in combat 
with the enemy during World War II, he did service in the 
Asiatic-Pacific Theater for 29 months.  Given this military 
history, the Board does not dispute the veteran's allegation 
that he was exposed to excessive noise during service.  
However, the service medical records show no hearing loss, a 
whispered voice hearing test was normal upon his separation 
from service and there is no post-service medical evidence 
indicative of hearing impairment in either ear until a 
November 1999 VA audiological examination, decades post-
service, which revealed the veteran has a current hearing 
disability as defined by 38 C.F.R. § 3.385.  The record does 
not contain medical evidence or a competent opinion that 
links his hearing loss to any remote event of service, to 
include acoustic trauma.  

The first medical evidence in the veteran's claims file 
indicating that the veteran had a hearing disability is dated 
more than 53 years after his separation from service.  With 
respect to such negative evidence, the Court of Appeals for 
Veterans Claims held that the fact that there was no record 
of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].   

The Board has considered the veteran's contention that his 
hearing loss is attributable to service.  While he is 
competent to state that he had noticed some degree of hearing 
loss, as a layman, he is not competent to give an opinion 
that he had a hearing loss disability as defined by 38 C.F.R. 
§ 3.385 or that there is an etiological relationship between 
a current diagnosis of hearing loss and service.  He has not 
been shown to possess the requisite medical training or 
credentials needed to render such an opinion.  Accordingly, 
his lay opinion as to the contended causal relationship does 
not constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for bilateral hearing loss must 
be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Increased Rating:  Left Eye Glaucoma
Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the veteran's 
entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  The 
evaluation of the same disability, however, under various 
diagnoses should not occur.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The veteran's disability is currently rated under Diagnostic 
Code 6013, located in 38 C.F.R. § 4.84a.  Diagnostic Code 
6013 provides rating criteria for simple, primary, 
noncongestive glaucoma.  The code provides that the 
disability should be rated on impairment of visual acuity or 
field loss.  The minimum rating is 10 percent.  The 
disability is currently rated according to loss of visual 
acuity, under Diagnostic Code 6070, located in 38 C.F.R. 
§ 4.84a, which provides a 30 percent rating for blindness in 
one eye and vision of 20/40 or better in the other eye.

Under Diagnostic Code 6029, also located in 38 C.F.R. 
§ 4.84a, a 30 percent rating is warranted for bilateral or 
unilateral aphakia.  This rating, however, is not to be 
combined with any other rating for impaired vision.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6029, Note.  Further, the 
regulations provide that combined ratings for disabilities of 
the same eye should not exceed the amount for total loss of 
vision of that eye unless there is an enucleation or a 
serious cosmetic defect added to the total loss of vision.  
See 38 C.F.R. § 4.80.  

In evaluating the veteran's visual acuity impairment, the 
best distant vision obtainable after best correction by 
glasses will be the basis for the rating.  See 38 C.F.R. 
§ 4.75.  Where service connection is in effect for only one 
eye, as here,  the visual acuity in the nonservice-connected 
eye is considered to be normal (20/40 or better) unless there 
is blindness in that eye.  See Villano v. Brown, 10 Vet. App. 
248 (1997); see also 38 U.S.C.A. § 1160(a)(1); 38 C.F.R. §§ 
3.383, 4.14, 4.78

Factual Background

Service connection for left eye glaucoma was granted in a 
November 2001 statement of the case.  The disability was 
assigned a 10 percent rating.  In June 2004, the veteran 
asserted that his eye condition had worsened and requested a 
higher rating for his glaucoma of the left eye with loss of 
visual acuity.  In a November 2004 rating decision, the RO 
granted an increase in the rating for his left eye disorder 
to 30 percent, effective from the date of receipt of the 
current claim in June 2004.

A July 2004 treatment note indicates that the veteran had 
visual acuity of 20/800 in the left eye, and 20/40 in the 
right eye.  The examiner also noted that the veteran had 
pseudophakia of the left eye.  

In his July 2006 testimony before the Board, the veteran 
stated that his right eye was weak, but that he had glaucoma 
only in the left eye.  

Analysis

The RO determined that the veteran has blindness in the left 
eye, which is consistent with the clinical record.  There is 
no evidence that he is blind in his nonservice-connected 
right eye and it is not contended otherwise.  Therefore, the 
right eye will be considered to have normal vision (20/40 or 
better).  Blindness in one eye with vision in the other eye 
of 20/40 warrants a 30 percent rating.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6070.

The Board notes that the veteran has pseudophakia, but the 
rating for aphakia is not to be combined with any other 
rating, and therefore, does not increase the rating for the 
veteran's disability.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6029, Note.  Rating the veteran for impairment of field 
vision would also not warrant a higher rating.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6080.  There are no other rating 
criteria applicable to the veteran's eye disorder which would 
support a rating in excess of 30 percent.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by the veteran that 
his service-connected eye disorder causes marked interference 
with employment or necessitated frequent hospitalization 
beyond that contemplated by the rating schedule.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for a rating in excess of 30 percent glaucoma of the 
left eye must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz, 
supra; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

A rating in excess of 30 percent for glaucoma of the left eye 
is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


